United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 July 19, 2007


By the Court:


UNITED STATES OF AMERICA,                   ]    Appeal from the United
        Plaintiff-Appellee,                 ]    States District Court for
                                            ]    the Northern District of
No. 06-3070                      v.         ]    Illinois, Eastern Division.
                                            ]
ALFONSO OCAMPO,                             ]    No. 05 CR 729
        Defendant-Appellant.                ]
                                            ]    Milton I. Shadur,
                                            ]         Judge.


       Upon consideration of the MOTION FOR CORRECTION, filed on
July 2, 2007, by counsel for the appellant,

      IT IS ORDERED that the motion is GRANTED. This court’s final order
dated June 27, 2007 is AMENDED on page two, paragraph one, line one, to change
“Ocampo sold two kilograms of cocaine” to “Ocampo sold one kilogram of cocaine.”